Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is entered into as of
March 26, 2009, by and among CMP Susquehanna Radio Holdings Corp., a Delaware
corporation (the “Company”), and the initial holders of shares of the Company’s
Series A Preferred and Exchange Offer Warrants (each as defined below) who have
acquired such securities pursuant to the Exchange Offer (defined below) and who
from time to time elect to become a party to this Agreement by delivering to the
Company a duly executed Joinder to this Agreement in the form attached hereto as
Exhibit A (each, an “Investor” and, collectively, the “Investors”).
Recitals
     Whereas, pursuant to an exchange offer (the “Exchange Offer”) described in
that certain Offering Memorandum and Consent Solicitation Statement, dated
March 9, 2009 (the “Offering Memorandum”), the Company has issued shares of its
Series A Preferred Stock, par value $0.01 per share (the “Series A Preferred”),
and warrants (the “Exchange Offer Warrants”) to purchase shares of its common
stock, par value $0.01 per share (the “Common Stock”), to former holders of 9
7/8% Senior Subordinated Notes due 2014 of CMP Susquehanna Corp., a Delaware
corporation and wholly owned subsidiary of the Company; and
     Whereas, the terms of the Exchange Offer provide that the Company will
grant to the initial holders of the Series A Preferred and the Exchange Offer
Warrants certain registration rights as described in the Offering Memorandum and
the Company has executed this Agreement in order to grant such registration
rights;
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. DEFINITIONS.
     1.1 Definitions. As used in this Agreement the following terms shall have
the following respective meanings:
          (a) “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
          (b) “Agreement” has the meaning set forth in the first paragraph
above.
          (c) “Approved Underwriter” has the meaning set forth in
Section 2.1(b).
          (d) “Board” shall mean the Board of Directors of the Company.

1.



--------------------------------------------------------------------------------



 



          (e) “Common Stock” has the meaning set forth in the recitals.
          (f) “Company” has the meaning set forth in the first paragraph above.
          (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (h) “Exchange Offer” has the meaning set forth in the recitals.
          (i) “Exchange Offer Warrants” has the meaning set forth in the
recitals.
          (j) “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 of the General Rules and Regulations promulgated under the
Securities Act.
          (k) “Holder” means (i) any Investor owning Registrable Securities or
(ii) any transferee of such Registrable Securities from an Investor to whom
related registration rights are assigned in accordance with the terms of
Section 2.7 hereof. For the avoidance of doubt, references herein to “Holders”
of Warrant Shares shall include the Holders of Exchange Offer Warrants with
respect to the Warrant Shares for which their respective Exchange Offer Warrants
are exercisable.
          (l) “Holder Violation” has the meaning set forth in Section 2.6(b).
          (m) “Initial Offering” means the Company’s first firm commitment
underwritten public offering of its Common Stock registered under the Securities
Act.
          (n) “Initiating Holders” has the meaning set forth in Section 2.1.
          (o) “Investor” has the meaning set forth in the first paragraph above.
          (p) “Offering Memorandum” has the meaning set forth in the recitals.
          (q) “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
          (r) “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
          (s) “Registrable Securities” means any (i) shares of Series A
Preferred, (ii) Warrant Shares, and (iii) shares of Series A Preferred or Common
Stock issued as a dividend or other distribution with respect to, or in exchange
for or in replacement of, the securities described in the foregoing clauses
(i) and (ii). Notwithstanding the foregoing, Registrable Securities shall not
include any securities (i) once sold by a person pursuant to a registration
statement or Rule 144 promulgated under the Securities Act (or any similar or
analogous rule promulgated under the Securities Act), (ii) sold in a private
transaction in which the transferor’s rights under Section 2 of this Agreement
are not assigned in accordance with the terms of Section 2.7 hereof, or
(iii) that cease to be issued and outstanding. In addition, Registrable
Securities of a Holder will cease to be

2.



--------------------------------------------------------------------------------



 



Registrable Securities for purposes of this Agreement if the entire amount of
the Registrable Securities owned by such Holder may be sold in a single sale, in
the opinion of counsel satisfactory to the Company and such Holder, each in
their reasonable judgment, without any limitation as to volume pursuant to
Rule 144 (or any successor provision then in effect) under the Securities Act.
          (t) “Registration Expenses” shall mean all expenses incurred by the
Company in complying with Sections 2.1 and 2.2 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, reasonable fees and disbursements of a
single special counsel for the Holders selling Registrable Securities, state
“blue sky” fees and expenses, and the expense of any special audits incident to
or required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company).
          (u) “SEC” or “Commission” means the United States Securities and
Exchange Commission.
          (v) “Securities Act” shall mean the Securities Act of 1933, as
amended.
          (w) “Selling Expenses” shall mean that portion of any underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities.
          (x) “Series A Preferred” has the meaning set forth in the recitals.
          (y) “Special Registration Statement” shall mean (i) a registration
statement on Form S-8 or any successor or similar form, or otherwise relating to
an employee benefit plan, or (ii) with respect to any corporate reorganization
or transaction under Rule 145 of the Securities Act, any registration statements
related to the issuance or resale of securities issued in such a transaction.
          (z) “Suspension Period” has the meaning set forth in Section 2.4(a).
          (aa) “Valid Business Reason” has the meaning set forth in
Section 2.1(c)(v).
          (bb) “Violation” has the meaning set forth in Section 2.6(a).
          (cc) “Warrant Shares” shall mean shares of Common Stock (i) issuable
upon exercise of an Exchange Offer Warrant or (ii) acquired upon exercise of an
Exchange Offer Warrant.
SECTION 2. REGISTRATION.
     2.1 Demand Registration.
          (a) Subject to the conditions of this Section 2.1, if the Company
shall receive a written request from the Holders of either (i) twenty percent
(20%) or more of the outstanding shares of Series A Preferred or (ii) Warrant
Shares representing twenty percent (20%) or more of the Company’s outstanding
Common Stock on a fully-diluted basis (treating the Exchange Offer Warrants on
an as-exercised basis) (the Holders referred to in either clause (i) or (ii), as
applicable,

3.



--------------------------------------------------------------------------------



 



being referred to as the “Initiating Holders”), that the Company file a
registration statement under the Securities Act covering the registration of the
Series A Preferred or the Warrant Shares, as the case may be, then the Company
shall, within five (5) days of the receipt thereof, give written notice of such
request to all Holders of Series A Preferred or Warrant Shares, as the case may
be, and as promptly as reasonably possible, effect registration under the
Securities Act of all shares of the applicable class of Registrable Securities
that the Holders thereof request to be registered. The Company may include, on
behalf of itself or other stockholders, in any registration pursuant to this
Section 2.1 any securities that are not Registrable Securities, subject to the
further provisions of this Section 2.1.
          (b) If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 2.1
and the Company shall include such information in the written notice referred to
in Section 2.1(a) above. The Holders of a majority of the Registrable Securities
initially requesting registration pursuant to this Section 2.1 shall have the
right to select the investment banker(s) and manager(s) (the “Approved
Underwriter”) to administer the offering, subject to the Company’s approval,
which shall not be unreasonably withheld or delayed. In such event, the right of
any Holder to include its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the Approved Underwriter. Notwithstanding any other
provision of this Section 2.1, if the Approved Underwriter advises the Company
that the number of Registrable Securities requested to be included in such
offering is sufficiently large to have a material adverse effect on the success
of such offering, then the Company shall include in such registration only the
aggregate amount of Registrable Securities that the Approved Underwriter
believes may be sold without any such material adverse effect and shall reduce
the amount of Registrable Securities to be included in such registration, first,
as to the securities offered by the Company for its own account; second, as to
the Registrable Securities of Investors who are not Initiating Holders, as a
group, if any; and third, as to the Registrable Securities of the Initiating
Holders, as a group, pro rata within each group based on the number of
Registrable Securities owned by each such Investor. Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from the
registration.
          (c) The Company shall not be required to effect a registration
pursuant to this Section 2.1:
               (i) prior to the fifth (5th) anniversary of the date of this
Agreement;
               (ii) with respect to the Series A Preferred, after the Company
has effected two (2) registrations of the Series A Preferred pursuant to this
Section 2.1 and such registrations have been declared or ordered effective;
               (iii) with respect to the Warrant Shares, after the Company has
effected two (2) registrations of Warrant Shares pursuant to this Section 2.1
and such registrations have been declared or ordered effective;

4.



--------------------------------------------------------------------------------



 



               (iv) during the period starting with the date of filing of, and
ending on the date ninety (90) days (or one hundred eighty (180) days, in the
case of the Initial Offering) following the effective date of, the registration
statement pertaining to a public offering in which Registrable Securities were
included;
               (v) if the Company shall furnish to the Initiating Holders
requesting a registration statement pursuant to this Section 2.1 a certificate
signed by the Chairman of the Board (or person performing similar functions)
stating that, in the good faith judgment of the Board, it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be effected at such time due to a material financing, acquisition, corporate
reorganization, merger, or other material transaction, event or circumstance (a
“Valid Business Reason”), in which event the Company shall have the right to
defer such filing until such Valid Business Reason no longer exists, but in no
event for a period of more than days after receipt of the request of the
Initiating Holders; provided that such right to delay a request shall be
exercised by the Company not more than once in any twelve (12) month period; or
               (vi) in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
          (d) If the Company has previously filed a registration statement
pursuant to this Section 2.1 and such previous registration has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities or, securities convertible or
exchangeable into or exercisable for its equity securities, under the Securities
Act (other than a Special Registration Statement), whether on its own behalf or
at the request of any Holder or Holders of such securities, until a period of at
least ninety (90) days has elapsed from the effective date of such previous
registration.
     2.2 Piggyback Registration.
          (a) At least twenty (20) days prior to the filing by the Company of
any registration statement under the Securities Act for purposes of a public
offering of either (i) Series A Preferred or (ii) Common Stock (other than, in
each case, a Special Registration Statement), the Company will notify all
Holders of Series A Preferred, in the case of the foregoing clause (i), or all
Holders of Warrant Shares, in the case of the foregoing clause (ii), and will
afford each such applicable Holder an opportunity to include in such
registration statement all or part of the shares of Series A Preferred, in the
case of the foregoing clause (i), or Warrant Shares, in the case of the
foregoing clause (ii), then held by such Holder that are Registrable Securities.
Each Holder desiring to include in any such registration statement all or any
part of the applicable class of Registrable Securities held by it shall, within
seven (7) days after the above-described notice from the Company, so notify the
Company in writing. If a Holder of Registrable Securities decides not to include
all of its Registrable Securities in a registration statement filed by the
Company pursuant to this Section 2.2, such Holder shall nevertheless continue to
have the right to include Registrable Securities in subsequent registration
statements that may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

5.



--------------------------------------------------------------------------------



 



          (b) If the registration statement in respect of which the Company
gives notice under this Section 2.2 is for an underwritten offering, the Company
shall so advise the applicable Holders of Registrable Securities in such notice.
In such event, the right of any such Holder to include such Registrable
Securities in a registration pursuant to this Section 2.2 shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Company. Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that the number of Registrable Securities
requested to be included in such offering is sufficiently large to have a
material adverse effect on the success of such offering, the Company shall
include in such registration only the aggregate amount of Registrable Securities
that such underwriter believes may be sold without any such material adverse
effect and shall reduce the amount of Registrable Securities to be included in
such registration, first, as to the Registrable Securities of Investors, as a
group, pro rata based on the number of Registrable Securities owned by each such
Investor; and second, as to the securities offered by the Company for its own
account or the account of other stockholders for whom the registration is being
effected. If any Holder of Registrable Securities disapproves of the terms of
any such underwriting, such Holder may elect to withdraw therefrom by written
notice to the Company and the underwriter, delivered at least fifteen (15) days
prior to the effective date of the registration statement. Any Registrable
Securities excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration.
          (c) The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2, whether or not any Holder
of Registrable Securities has elected to include Registrable Securities in such
registration, and shall promptly notify any such Holder that has elected to
include Registrable Securities in such registration of such termination or
withdrawal. The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 2.3 hereof.
     2.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 2.1 or 2.2 of this Agreement
shall be borne by the Company. All Selling Expenses incurred in connection with
any registration hereunder shall be borne by the Holders of the Registrable
Securities so registered pro rata, on the basis of the number of shares so
registered.
     2.4 Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities, the Company shall, as promptly as
reasonably practicable:
          (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use all reasonable efforts to cause
such registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the Holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed and provide such counsel reasonable
opportunity to review and comment thereon, and, upon the request of the Holders
of a majority of the Registrable Securities

6.



--------------------------------------------------------------------------------



 



registered thereunder, keep such registration statement effective for up to one
hundred eighty (180) days or, if earlier, until the Holders thereof have
completed the distribution related thereto;
          (b) prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;
          (c) furnish to the Holders of the Registrable Securities included in
such registration statement such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them and
covered by such registration statement;
          (d) use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or “blue sky”
laws of such jurisdictions as shall be reasonably requested by the Holders of
Registrable Securities covered by such registration; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions;
          (e) in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering;
          (f) notify each Holder of Registrable Securities covered by such
registration statement (i) of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or “blue sky” law or any exemption thereunder has been
obtained; (ii) of any request by the SEC or any state or federal governmental
authority for the amendment or supplementing of such registration statement or
prospectus or for additional information; (iii) of the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of such registration statement or the initiation or
threatening of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; (v) of the existence of any fact or happening of any event of which the
Company has knowledge which makes any statement of a material fact in such
registration statement, related prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in such registration statement,
prospectus or Free Writing Prospectus in order that, in the case of such
registration statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or

7.



--------------------------------------------------------------------------------



 



necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (vi) of the determination by
counsel of the Company that a post-effective amendment to such registration
statement is advisable The Company will use reasonable efforts to amend or
supplement such registration statement or prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
          (g) cause such Registrable Securities to be listed on each securities
exchange, if any, on which such class or series of securities issued by the
Company are then listed;
          (h) provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
          (i) use its reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of counsel to the Company, in form and substance as is customarily given
to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering addressed to the underwriters;
          (j) upon the occurrence of any event contemplated by Section 2.4(f) or
the existence of a Valid Business Reason, as promptly as practicable, give
notice thereof to the Holders whose Registrable Securities have been included in
such registration statement (which notice shall be accompanied by an instruction
to suspend the use of such registration statement until the requisite changes
have been made), and as promptly as practicable, prepare a supplement or
amendment to such registration statement, related prospectus or Free Writing
Prospectus and furnish to each seller of Registrable Securities a reasonable
number of copies of such supplement to or an amendment of such registration
statement, prospectus or Free Writing Prospectus as may be necessary so that,
after delivery to the purchasers of such registrable securities, in the case of
the registration statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of such prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each Holder agrees
that, upon receipt of the notice from the Company as provided in the preceding
sentence, such Holder shall discontinue disposition of Registrable Securities
pursuant to such registration statement until such Holder’s receipt of the
copies of the supplement or amendment required to be provided by the Company as
provided in the preceding sentence or until the requisite changes have been
made. If the Company provides any such notice, the Company shall extend the
period during which the registration statement shall be maintained effective
pursuant to this Agreement as provided in Section 2.4(a) above by the number of
days from and including the date of the giving of such notice to and including
the date when the supplement or amendment is provided by the Company to the
Holders;

8.



--------------------------------------------------------------------------------



 



          (k) if such sale is pursuant to an underwritten offering, obtain a
“cold comfort” letter dated the effective date of the registration statement and
the date of the closing under the underwriting agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as Holders’ counsel or
the managing underwriter reasonably requests;
          (l) furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the registration statement with respect to such
securities becomes effective, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, and to the seller making such request, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as the underwriters, if any, and such seller may reasonably request
and are customarily included in such opinions;
          (m) comply with all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable but no
later than 15 months after the effective date of the registration statement, an
earnings statement covering a period of 12 months beginning after the effective
date of the registration statement, in a manner which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder;
          (n) keep Holders’ counsel advised in writing as to the initiation and
progress of any registration under Section 2.1 or Section 2.2; provided, that
the Company shall provide Holders’ counsel with all correspondence with the SEC
in connection with any registration statement filed hereunder;
          (o) cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority; and
          (p) take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.
     2.5 Delay of Registration; Furnishing Information.
          (a) No Holder of Registrable Securities shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration as the
result of any controversy that might arise with respect to the interpretation or
implementation of this Section 2.
          (b) It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 2.1 or 2.2 that the Holders of
Registrable Securities to be included in the applicable registration shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be required to effect the registration of their Registrable
Securities.
     2.6 Indemnification. In the event any Registrable Securities are included
in a registration statement under Section 2.1 or 2.2:

9.



--------------------------------------------------------------------------------



 



          (a) The Company will indemnify and hold harmless each Holder, the
partners, members, officers, directors and Affiliates of each Holder, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages,
expenses or liabilities (joint or several) (including reasonable costs of
investigation) to which they may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, expenses or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement or
incorporated by reference therein, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law in connection with the offering covered by such registration statement; and
the Company will reimburse each such Holder, and partner, member, officer,
director, underwriter or controlling person thereof, for any legal,
investigatory or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 2.6(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder of Registrable
Securities, or partner, member, officer, director, underwriter or controlling
person of such Holder.
          (b) Each Holder of Registrable Securities will, if Registrable
Securities held by it are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers and Affiliates, and each
Person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter and any other Holder of Registrable Securities selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such other Holder of
Registrable Securities, against any losses, claims, damages, expenses or
liabilities (including reasonable costs of investigation) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder of Registrable Securities, or partner, director, officer or controlling
person of such other Holder of Registrable Securities, may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any of the following statements: (i) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement or incorporated by reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act (collectively, a “Holder Violation”), in each case
to the extent (and only to the extent) that such

10.



--------------------------------------------------------------------------------



 



Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder of Registrable Securities under an
instrument duly executed by such Holder and stated to be specifically for use in
connection with such registration; and each such Holder of Registrable
Securities will reimburse any legal, investigatory or other expenses reasonably
incurred by the Company or any such director, officer, controlling person,
underwriter or other Holder of Registrable Securities, or partner, officer,
director or controlling person of such other Holder of Registrable Securities in
connection with investigating or defending any such loss, claim, damage,
liability or action if it is judicially determined that there was such a Holder
Violation; provided, however, that the indemnity agreement contained in this
Section 2.6(b) shall be individual, not joint and several, for each Holder of
Registrable Securities and shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder of Registrable Securities, which consent shall
not be unreasonably withheld or delayed; provided, further, however, that the
total amount to be indemnified by such Holder pursuant to this Section 2.6(b)
shall be limited to the net proceeds (after deducting the underwriters’
discounts and commissions) received by such Holder in the offering to which the
registration statement, prospectus or Free Writing Prospectus relates, net of
any expenses paid by such Holder in connection with such offering..
          (c) Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the indemnified party and the indemnifying party or parties;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.6 to the extent, and only to the extent,
such failure is actually prejudicial to the ability of the indemnifying party to
defend such action, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6. No Indemnifying Party
shall, without the written consent of such Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is a party and indemnity has been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability for claims that are the subject matter
of such proceeding.
          (d) If the indemnification provided for in this Section 2.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party or
is otherwise unenforceable with respect to any losses, claims, damages, expenses
or liabilities referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, expenses or liabilities in such proportion as is appropriate to reflect
the relative fault of the

11.



--------------------------------------------------------------------------------



 



indemnifying party, on the one hand, and of the indemnified party, on the other,
in connection with the Violation(s) or Holder Violation(s) that resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages, expenses or liabilities referred to above shall be
deemed to include any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided, that the total amount to be contributed by any Holder shall be limited
to the net proceeds (after deducting the underwriters’ discounts and
commissions) received by such Holder in the offering.
          (e) The obligations of the Company and Holders of Registrable
Securities under this Section 2.6 shall survive completion of any offering of
Registrable Securities in a registration statement and, with respect to
liability arising from an offering to which this Section 2.6 would apply that is
covered by a registration filed before termination of this Agreement, such
termination. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
     2.7 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned (for
so long as such shares remain Registrable Securities): (a) with respect to an
Investor that acquires Registrable Securities from the Company in the Exchange
Offer, to a transferee or assignee that acquires all of the Registrable
Securities acquired by such Investor in the Exchange Offer; (b) with respect to
any Holder to whom registration rights have been assigned pursuant to the
foregoing clause (a), to a subsequent transferee or assignee of such Holder
acquiring all of the Registrable Securities acquired by such Holder from the
Investor; and (c) with respect to any Holder, to a transferee or assignee of
such Holder that acquires from such Holder not less than 35,000 shares of
Series A Preferred, in the case of a transfer of Series A Preferred, or not less
than 40,000 Warrant Shares, in the case of a transfer of Warrant Shares or
Exchange Offer Warrants; provided, however, that, in any such case, the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned, and such transferee or assignee shall, within twenty (20) days after
such transfer, execute and deliver to the Company a Joinder to this Agreement in
substantially the form attached hereto as Exhibit A.
     2.8 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees, at all times after the effective date of the first registration by the
Company of its securities, to:

12.



--------------------------------------------------------------------------------



 



          (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act or any similar or
analogous rule promulgated under the Securities Act (it being understood that
publishing such information to the corporate website of Cumulus Media Inc. shall
be deemed to satisfy this covenant);
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and
          (c) furnish to each Holder of Registrable Securities promptly upon
such Holder’s request: (i) a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 under the Securities
Act, and of the Exchange Act (at any time after it has become subject to such
reporting requirements); (ii) a copy of the most recent annual or quarterly
report of the Company filed with the Commission; and (iii) such other reports
and documents as a Holder of Registrable Securities may reasonably request in
connection with availing itself of any rule or regulation of the SEC allowing it
to sell any such securities without registration.
     2.9 Holdback Agreements.
          (a) To the extent (i) requested (A) by the Company, the Initiating
Holders, as the case may be, in the case of a non-underwritten public offering
and (B) by the Approved Underwriter in the case of an underwritten public
offering and (ii) all of the Company’s officers, directors and holders in excess
of one percent (1%) of its outstanding capital stock execute agreements
identical to those referred to in this Section 2.9(a), each Holder agrees
(x) not to effect any public sale or distribution of any Registrable Securities
or of any securities convertible into or exchangeable or exercisable for such
Registrable Securities, including a sale pursuant to Rule 144 under the
Securities Act, or offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase, or enter into any
hedging or similar transaction with the same economic effect as a sale with
respect to, any Registrable Securities and (y) not to make any request for a
registration under Section 2.1 of this Agreement, during the 90 day period or
such shorter period, if any, mutually agreed upon by such Holder and the
requesting party beginning on the effective date of the registration statement
(except as part of such registration) for such public offering. No Holder
subject to this Section 2.9(a) shall be released from any obligation under any
agreement, arrangement or understanding entered into pursuant to this
Section 2.9(a) unless all other Holders subject to the same obligation are also
released.
          (b) With respect to any registration pursuant to Section 2.1 of this
Agreement, the Company shall not (except as part of such registration) effect
any public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to a registration statement on Form S-4 or S-8 or any successor
thereto), during the period beginning on the effective date of any registration
statement in which the Holders of Registrable Securities are participating and
ending on the earlier of (i) the date on which all Registrable Securities
registered on such registration statement are sold and (ii) 180 days after the
effective date of such registration statement (except as part of such
registration).
SECTION 3. MISCELLANEOUS.

13.



--------------------------------------------------------------------------------



 



     3.1 Governing Law. This Agreement and all disputes arising out of or
relating to this Agreement shall be governed by and construed under the laws of
the State of Delaware in all respects, without reference to any conflict of laws
rule or principle that would cause the application of the laws of any other
jurisdiction. The parties agree that any action brought by any party under or in
relation to this Agreement, including without limitation to interpret or enforce
any provision of this Agreement, shall be brought in, and each party agrees to
and does hereby submit to the jurisdiction and venue of, any state or federal
court located in the state of Delaware.
     3.2 Successors and Assigns. Subject to the limitations set forth in
Section 2.7, the provisions hereof shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs, executors, and administrators and shall inure to the benefit of and be
enforceable by each person who shall be a Holder of Registrable Securities from
time to time; provided, however, that prior to the receipt by the Company of
adequate written notice of the transfer of any Registrable Securities specifying
the full name and address of the transferee and a Joinder to this Agreement in
substantially the form attached hereto as Exhibit A executed by the transferee,
the Company may deem and treat the person listed as the Holder of such shares in
its records as the absolute owner and Holder of such shares for all purposes
hereunder.
     3.3 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof and no party shall be liable or bound to any other in any manner by any
oral or written representations, warranties, covenants and agreements, except as
specifically set forth herein.
     3.4 Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     3.5 Amendment and Waiver. Except as otherwise expressly provided, this
Agreement may be amended or modified, and the obligations of the Company and the
rights of the Holders of Registrable Securities under this Agreement may be
waived, only upon the written consent of the Company and the Holders of at least
a majority of the then-outstanding applicable class of Registrable Securities
affected by such amendment, modification or waiver; provided, however, that any
such amendment, modification or waiver affects the Holders of the applicable
class of Registrable Securities only in proportion to their relative holdings of
such class of Registrable Securities.
     3.6 Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power, or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any party’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such party’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent

14.



--------------------------------------------------------------------------------



 



specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
     3.7 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b)  five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the party to be notified at the address of such party as set forth on
its respective counterpart signature page in its Joinder hereto, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the Company.
     3.8 Recapitalizations, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the shares
of Series A Preferred and the Warrant Shares, (ii) any and all shares into which
the shares of Series A Preferred or Warrant Shares are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and (iii) any and all equity securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in conversion of, in exchange for
or in substitution of, the shares of Series A Preferred or the Warrant Shares,
and shall be appropriately adjusted for any stock dividends, splits, reverse
splits, combinations, recapitalizations and the like occurring after the date
hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume this Agreement or enter
into a new registration rights agreement with the Holders on terms substantially
the same as this Agreement as a condition of any such transaction.
     3.9 No Inconsistent Agreements. The Company represents and warrants that it
has not granted to any Person the right to request or require the Company to
register any securities issued by the Company, other than the rights granted to
the Holders herein. The Company shall not enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement.
     3.10 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
     3.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
     3.12 Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.
     3.13 Remedies. The Holders, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, shall be entitled to
specific performance of their rights under this Agreement, without need for a
bond. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive in any action for specific
performance the defense that a remedy at law would be adequate or that there is
need for a bond.

15.



--------------------------------------------------------------------------------



 



[remainder of page intentionally left blank]

16.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date set forth in the first paragraph hereof.

            COMPANY:


CMP SUSQUEHANNA RADIO HOLDINGS CORP.
      By:   /s/ Lewis W. Dickey, Jr.         Lewis W. Dickey, Jr.        Chief
Executive Officer     

Registration Rights Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER TO
REGISTRATION RIGHTS AGREEMENT
     THIS JOINDER to the Registration Rights Agreement, dated as of March ___,
2009 (the “Registration Rights Agreement”), of CMP Susquehanna Radio Holdings
Corp., a Delaware corporation (the “Company”), is executed on behalf of the
undersigned (“Investor”) as of the date set forth on the signature page below,
with reference to the following facts:
     WHEREAS, capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Registration Rights Agreement; and
     WHEREAS, Investor has acquired Registrable Securities of the Company
pursuant to the terms of the Exchange Offer (or is the transferee of Registrable
Securities of such an Investor to whom related registration rights are being
assigned in accordance with the terms of Section 2.7 of the Registration Rights
Agreement), and the Registration Rights Agreement requires Investor to become a
party thereto if Investor desires to avail itself of the registration rights
offered pursuant to the terms of the Exchange Offer, and Investor agrees to do
so in accordance with the terms hereof;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby agrees as follows:
     1. Agreement to be Bound. Investor hereby agrees that upon execution of
this Joinder, Investor shall become a party to the Registration Rights Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement applicable to Investor and the
Registrable Securities held by Investor as though an original party thereto.
     2. Counterparts. This Joinder may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.
     3. Notices. For purposes of Section 3.7 of the Agreement, all notices,
demands or other communications to Investor shall be directed to Investor’s
address set forth below Investor’s signature below.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Investor has executed this Joinder as of the date set
forth below.

              INVESTOR:      
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

         
 
  Number of Series A Preferred Shares:    
 
       
 
  Number of Warrant Shares:    
 
       

 